Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS AGREEMENT entered into as of April 1, 2003 by and between Sara Lee
Corporation, a Maryland corporation, with its principal place of business at
Three First National Plaza, Suite 4700, Chicago, Illinois 60602 U.S.A. (“Sara
Lee”), and V.H.A.M. Janssen, an individual whose principal residence is at
Zandberglaan 19, 4818 GN Breda, the Netherlands (“Janssen”).

Introduction

 

A. Janssen is a Vice President of Sara Lee (effective March 27, 2003). Janssen
serves as Member of the Board of Management of Sara Lee/DE International B.V.,
an indirect, wholly-owned subsidiary of Sara Lee, incorporated in the
Netherlands (“Sara Lee/DE”), effective July 1, 2003.

 

B. Janssen has agreed to serve Sara Lee as a Vice President in consideration for
certain compensation and benefits.

 

C. Sara Lee has granted certain compensation and benefits to Janssen in
consideration for his services as Vice President.

 

D. Janssen has entered into an employment agreement with Sara Lee/DE, providing
for certain compensation and benefits related to his services as Member of the
Board of Management of Sara Lee/DE (the “Sara Lee/DE Employment Agreement”).

 

E. Janssen and Sara Lee desire to determine the terms and conditions for
servicing Sara Lee and to enter into a written employment agreement (the
“Employment Agreement”).

Now therefore, Sara Lee and Janssen hereby agree as follows:

 

1. Employment – Duties and Responsibilities

Subject to the terms and conditions of this Agreement, Sara Lee agrees to employ
Janssen as of April 1, 2003 (in the capacity of Vice President effective
March 27, 2003). In consideration of the compensation and benefits provided for
in this Agreement, Janssen agrees to perform such services as may be requested
from time to time by Sara Lee. Without limiting the foregoing, Janssen agrees to
assist with the ongoing design and development of Sara Lee’s business
strategies, acquisitions and divestment policies, human resources policies and
communication policies, in particular in relation to the Household & Body Care
Division. In addition, Janssen agrees to represent Sara Lee externally and
enhance investor relations and contribute to and establish programs and policies
to optimize the financial results of the respective operating companies of Sara
Lee. In undertaking the foregoing duties and responsibilities, the parties
acknowledge and agree that Janssen requires to be in the U.S.A. for at least
fifteen days per year.

 

2. Employment at Will

The parties acknowledge and agree that Janssen shall hold his office as Vice
President of Sara Lee as an “at will” employee of Sara Lee and that this
Agreement and his employment may be terminated by Sara Lee at any time without
reason or cause.

 

3. Annual Salary

In consideration for the services rendered by Janssen to Sara Lee, during the
term of this Agreement and commencing as of April 1, 2003 Sara Lee shall pay
Janssen an annual gross salary of €87,000. Sara Lee shall evaluate Janssen’s
performance at least annually and may adjust his annual salary as of



--------------------------------------------------------------------------------

January 1 of each succeeding year that this Agreement remains in effect. Sara
Lee shall pay Janssen’s salary, after deducting or withholding all applicable
payroll taxes and premiums due in the U.S.A., paid in advance, in four quarterly
installments, on or about the last business day of December, March, June and
September. At Janssen’s request, Sara Lee will arrange for the direct deposit
(via wire transfer or other electronic delivery) of Janssen’s quarterly annual
salary payments to Janssen’s bank or other financial institution.

 

4. Annual Incentive Plan

During the term of this Agreement, Janssen shall be entitled to participate in
the Sara Lee Corporation Annual Incentive Plan (the “Annual Plan”) in accordance
with the terms and conditions of the Annual Plan. The Annual Plan currently
provides for the opportunity to earn additional compensation in cash, Sara Lee
Corporation common stock or restricted stock units (the “Annual Bonus”). The
potential amount of the Annual Bonus may be related to the performance of
operating businesses for which Janssen is responsible, the performance of Sara
Lee Corporation in its entirety, and the performance of Janssen in meeting
certain individual performance criteria. Any award earned by Janssen under the
Annual Plan is payable to Janssen at the same time as awards under the Annual
Plan are paid to other Sara Lee executives at Janssen’s level.

 

5. Agreement with Respect to Confidential Information

 

  (a) Nondisclosure of Confidential Information

Janssen agrees, during the term of employment and after employment, to keep
confidential all information relating to the business of Sara Lee which he
learns or develops or has access to during the term of this employment,
excepting only such information as is already known to the public, or becomes
known to the public through no fault of Janssen, and not to use (except in the
ordinary course of his employment), release, or disclose the same except with
the prior written permission of Sara Lee. As used in this Agreement,
“confidential information” means any information or compilation of information
relating to the business of Sara Lee not publicly known or readily ascertainable
by proper means. It includes, but is not limited to, trade secrets, customer
lists, price lists, and information relating to products, technology, research,
development, manufacturing, purchasing, accounting, engineering, marketing,
merchandising and selling.

 

  (b) Sara Lee Property

Janssen agrees that all Sara Lee property including records, files, memoranda,
reports, price lists, customer lists, plans documents, equipment and the like,
relating to the business of Sara Lee, which Janssen shall use or prepare or come
into contact with, shall be the exclusive property of Sara Lee. Janssen further
agrees that upon request by Sara Lee, and in any event upon termination of
employment, Janssen shall turn over to Sara Lee such property in his possession
or under his control.

 

6. Remedies

Janssen agrees that this Agreement is intended to protect and preserve
legitimate business interests of Sara Lee and that it will be difficult, if not
impossible, to compute the amount of loss and damage to Sara Lee if Janssen
should breach his covenants under this Agreement. It is further agreed that any
breach or threatened breach of this Agreement may render irreparable harm to
Sara Lee. Accordingly, in the event of a breach or threatened breach by Janssen,
Sara Lee shall have available to it all remedies provided by law or equity,
including, but not limited to, preliminary and permanent injunctive relief,
without the requirement to deliver or post security, to restrain Janssen from
violating this Agreement. Nothing herein shall be construed as prohibiting Sara
Lee from pursing any other remedies available to it. Not withstanding any legal
remedies available to Sara Lee as a result of a breach of this Agreement, in the
event of a breach by Janssen, Sara Lee shall be entitled to withhold

 

2



--------------------------------------------------------------------------------

and avoid payment of any money or other benefits due or to become due under this
or any other agreement between Janssen and Sara Lee with the exception of any
basic compensation earned prior to termination.

 

7. Termination and Severance

In the event this Agreement is terminated by Sara Lee, Janssen shall be eligible
for severance benefits subject to the terms and conditions of the Sara Lee
Corporation Severance Policy for Corporate officers, as amended from time to
time (the “Policy”). The severance benefits, if any, payable under the Policy
shall be the sole and exclusive severance benefits payable to Janssen.

 

8. Other Terms and Conditions of Employment

This Agreement shall not be deemed to amend or modify the terms and conditions
of the Sara Lee/DE Agreement. The Sara Lee/DE Agreement shall remain in full
force and effect in accordance with its provisions.

 

9. Governing Conditions

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Illinois.

 

10. Entire Agreement/Amendments

This Agreement supersedes all existing agreements between the parties, whether
written or oral. No change, modification or amendment of this Agreement shall be
of any effect unless in writing and signed by Janssen and Sara Lee.

 

/s/ V.H.A.M. Janssen   Sara Lee Corporation   By:  

/s/ Lois Huggins

    Vice President, Human Resources

 

3